                                                                       ··· --·   -- -- - - ,

 1                                                                 FILED
 2
                                                                   APR 1 2 2019
 3
                                                         CLEPK u s o:s ... ·1:N: T COU RT
 4                                                     SOIJTH c RN ··l: S TRiCl ;J~ C AL ; Fo ~NIA       i
                                                       BY           M ~6               ')S:-"' t.JT''f   l
 5
 6
 7

 8                             UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   WHITEWATER WEST INDUSTRIES,                       Case No.: 3 :17-cv-01118-BEN-BLM
     LTD., a Canadian corporation,
12
                                          Plaintiff,   ORDER GRANTING IN PART AND
13                                                     DENYING IN PART MOTIONS TO
     v.                                                FILE UNDER SEAL
14
     PACIFIC SURF DESIGNS, INC., a
15                                                     [ECF Nos. 189, 198, 201, 203, 206, 213,
     Delaware corporation, and FLOW
                                                       218,221,224,226,234,237,240,243,
16   SERVICES, INC., a California
                                                       245, 249, 253.)
     corporation,
17
                                       Defendants.
18
19

20            Before the Court is Plaintiff Whitewater West Industries, Ltd. (" Whitewater" ) and
21   Defendants Pacific Surf Designs, Inc. ("PSD") and Flow Services, Inc. ("Flow Services")
22   numerous Motions to Seal. Specifically, there are seventeen Motions seeking to seal well
23   over 1,000 pages of the public record. The Court addresses all the Motions to Seal in this
24   Order.
25   I.       The Right of Access to Judicial Records
26            In Nixon v. Warner Communications, Inc., 435 U.S. 589 (1978), the Supreme Court
27   recognized "a general right to inspect and copy public records and documents, including
28   judicial records and documents." Id. at 597. The main reason for this general right is to


                                                                                           3: 17-cv-O111 8-BEN-BLM
     accommodate " the citizen's desire to keep a watchful eye on the workings of . . .
 2   government. " Id. at 598. However. the Supreme Court also stated that "the right to inspect
 3   and copy judicial records is not absolute." id. at 589. "Every court has supervisory power
 4   over its own records and files, and access has been denied where court files might have
 5   become a vehicle for improper purposes," such as "to gratify private spite or promote
 6   public scandal," or to serve as a source of"business information that might harm a litigant's
 7   competitive standing." Id. (internal citations omitted).
 8             Except for certain documents "traditionally kept secret," federal courts begin a
 9   sealing analysis with "a strong presumption in favor of access to court records." Foltz v.
10   State Farm Mut. Auto. Ins. Co., 331F.3d1122, 1135 (9th Cir. 2003). A party seeking to
11   seal a judicial record then bears the burden of overcoming this strong presumption by
12   meeting the "compelling reasons'' standard. Id.: Kamakana v. City & Cnty. of Honolulu,
13   447 F.3d 1172, 1179 (9th Cir. 2006) (applying compelling reasons standard to dispositive
14   motions); DISH Network, L.l.C. v. Sonicview USA, Inc. , No. 09-cv-1553-L, 2009 WL
l5   2579052. at     *l   (S.D. Cal. Aug. 20, 2009) (treating motion for preliminary injunction as
16   dispositive for sealing analysis because the motion directly addresses the merits and seeks
17   injuncti ve relief before tri al). That is, the party must "articulate (] compelling reasons
18   supported by specific factual findings," Foltz, 33 1 F.3d at 11 35, that outweigh the general
19   history of access and the public policies favoring disclosure, such as the "public interest in
20   understanding the judicial process," Hagestad v. Tragesser, 49 F.3d 1430, 1434 (9th Cir.
21   1995 ).
22             "The mere fact that the production of rec ords may lead to a litigant's embarrassment,
23   incrimination, or exposure to further litigation will not, without more, compel the court to
24   seal its records." Kamakana, 447 F.3d at 1179. A party must satisfy the compelling
25   reasons standard even if the motion, or its attachments, were previously filed under seal or
26   protective order. Foltz, 33 1 F.3d at 11 36 (''[T]he presumption of access is not rebutted
27   where ... documents subject to a protective order are filed under seal as attachments to a
28   dispositive motion."). And " [s ]imply mentioning a general category of priv ilege, w ithout
                                                      2
                                                                                 3: 17-cv-O 111 8-B EN-BLM
 1   further elaboration or any specific linkage with the documents, does not satisfy the burden."
 2   Kamakana, 447 F.3d at 1184. A party's failure to meet the burden of articulating specific
 3   facts showing a "compelling reason" means that the '"default posture of public access
 4   prevails." Id. at 1182.

 5         In turn, the cou11 must "conscientiously balance [] the competing interests" of the
 6   public and the party who seeks to keep certain judicial records secret. Foltz. 33 I F .3d at
 7   1135. After considering these interests, if the court decides to seal certain judicial records,
 8   it must " base its decision on a compelling reason and articulate the factual bas is for its
 9   ruling, without relying on hypothesis or conjecture." Hages tad, 49 F .3d at 1434 (citing
10   Valley Broadcasting Co. v. U.S. Dist. Ct., 798 F .2d 1289, 1295 (9th Cir.1986)).
11         In ruling on motions to seal in Related Case No. 15-cv-1879, this Court has
12   recognized that "compelling reasons sufficient to outweigh the public's interest in
13   disclosure and justify sealing court records exist when such court files might .. . become a
14   vehicle for improper purposes, such as the u se of records to . .. release trade secrets."
15   Kamakana , 447 F.3d at 1179. A "trade secret may consist of any formula, pattern, device
16   or compilation of information which is used in one's business, and which g ives him an
17   opportunity to obtain an advantage over competitors who do not know or use it."
18   Restatement of Torts § 757 cmt. b.
19         Similarly, other "sources of business information that might harm a litigant's
20   competitive standing" may also constitute a compelling reason to seal, see Nixon, 435 U .S.
21   at 598, as a company ' s confidential profit, cost, and pricing information if publicly
22   disclosed could put the company at a competitive disadvantage, see Apple, Inc. v. Samsung
23   Elec. Co., 727 F.3d 1214, 1225 (Fed. Cir. 20 13) ("[I]t seems clear that if Apple's and
24   Samsung's suppliers have access to their profit, cost, and margin data, it could give the
25   suppliers an advantage in contract negotiations, which they could use to extract price
26   increases for components.").
27   Ill
28   Ill
                                                   3
                                                                               3 : 17-cv-0 111 8-BEN-B LM
 l   II.   Discussion
 2         The Court has previously expressed to the parties how seriously it takes the public
 3   right of access to judicial records. A party seeking to seal documents must satisfy the

 4   compelling reasons standard.        In its August 3, 20 l 7 Order (Doc. No. 40), the Court
 5 admonished the parties that going forward, if a motion to seal is denied, the document wi ll
 6   immediately be publicly filed on CM /ECF. The fact that the Court has sealed a document
 7   once does not mean that the Court will seal the document again, particularly at trial.
 8   Moreover, the fact that both sides agree to seal or that the documents are designated
 9   confidential under a protective order is insufficient cause for sealing.
10         A.     Plaintiffs' Motions to Seal
11         Plaintiff Whitewater has fi led eight Motions to Seal. The Motions are unopposed,
12   and Plaintiff asserts that all documents sought to be sealed in each Motion have been
13   designated as "CONF IDENTIAL-FOR COUNSEL ONLY" pursuant to the Protective
14   Order entered by the Court on Decembe r 18, 2015, in the related FSL Action. 1 The Cou1t
15   will review each motion in turn .
16                 ].    Motion to File Under Seal, 1112118 - (Doc. No. 198.)
17                       Exhibit I and Portions of its Daubert Motion to Strike or Exclude
                         the Report and Testimony of James T. Carmichael (Doc. No. 199.)
18

19         Plaintiff seeks to file under seal portions of its Daubert Motion to Strike or Exclude
20   the Report and Testimony of James T. Carmichael and Exhibit 1 to the Declaration for
21   Roger L. Scott in support of the Motion .2 The Court finds that Plaintiff has not narrowly
22   tailored its request to seal to only those portions of Exhibit l that contain business, financial
23   and technical information that would place the designating party at a competitive
24
25
     1
       On December 18, 2015, the Court entered the Protective Order stipulated by the parties
26   in Flowrider Surf, Ltd. , et al v. Pac~fic Surf Designs, Inc .. No. 3: 15-cv-01879-BEN-BLM
27   (the "FSL Action"). (FSL Action, Doc. Nos. 23, 24.)
     2
       Plaintiff simultaneously filed a redacted version of the Daubert Motion with t he motion
28   to seal. (Doc. No. 197.)
                                                     4

                                                                                 3: 17-cv-O 111 8-BEN-BLM
     disadvantage. In this case, Plaintiff seeks to entirely seal the expert report of James T.
 2 Carmichael, Ph.D. This Court has previously denied requests to entirely seal expert reports
 3   finding the practice to be excessive and against public policy. The Cou1t finds Plaintifr s
 4   Motion does not provide sufficient justification to seal Exhibit 1 in its entirety.
 5         Therefore, the Court DENIES Plaintiff's Motion to Seal.
 6                 2.    Motion to File Under Seal, 1112/ 18-(Doc. No. 201.)
 7                       Exhibits 1, 15, 16, 19 an£121 in Support ofits Motion for Summary
                         Judgment (Doc. No. 202.)
 8
 9         Plaintiff seeks to file under seal portions of its Motion for Summary Judgment and
10   Exhibits 1, 15, 16, 19 and 21 to the Declaration of Roger L. Scott. The Court finds that the
11   Motion and Exhibits l and 15 include sensitive information regarding PSD's finances,
12   customers and/or products which Plaintiff has narrowly tailored its request to seal to only
13   those portions of the Motion and Exhibits 1 and 15 that, if disclosed, would place Plaintiff
14   at a competitive disadvantage.
15         The Court is not persuaded the information contained in Exhibits 16, 19, and 21
16   warrants sealing. As to Exhibits 16 and 19, the Plaintiff seeks to entirely seal the expert
17   reports of Edward Pribonic. As discussed supra, such requests are deemed excessive and
18   denied as Exhibits 16 and 19 are here. Moreover, Exhibit 21 seeks to seal excerpts of
19   James T. Carmichael's October 11, 2018 deposition transcript. The Court does not find
20   the information contained in Exhibit 21 relates to PSD's Customers, Products or Finances
21   in order to justify it being sealed. Thus, the Court denies Plaintiffs request to seal Exhibit
22   21 as well.
23         Therefore, the Court GRANTS Plaintiffs Motion to Seal in part and ORDERS the
24   Motion and Exhibits l and 15 filed under seal. The Court DENIES Plaintiffs Motion to
25   Seal Exhibits 16, I 9 and 21.
26   Ill
27   Ill
28   Ill
                                                    5
                                                                                3: 17-cv-O l l l 8-BEN-BLM
                  3.     Motion to File Under Seal, 11 /2 6118-(Doc. No. 213.)
 2                       Exhibits 1, 2, 6 and 7 and Portions of its Opposition to Defendant's
                         DAUBERT mu/ IN LIM/NE Motion to Exclude Expert Testimony
 3
                         and Evidence (Doc. No. 214.)
 4
           Plaintiff seeks to fil e under seal portions of its Opposition to Defendant's Daubert
 5
     and In Limine Motion to Exclude Expert Testimony, Evidence and Exhibits 1, 2, 6 and 7
 6
     to the Declaration of Roger L. Scott. The Court finds Plaintiff narrowly tailored the request
 7
     to seal to only those portions of the Opposition and Exhibits l and 2 that, if disclosed,
 8
     would place the designating party at a competitive di sadvantage.           Tn this case, the
 9
     Opposition includes direct quotations from the confidential deposition transcripts of Dr.
10
     Glen Stevick ("Stevick") and Dr. Robert L. Vigil ("Vigil").
1I
           Plaintiffs have not persuaded the Court Exhibit 7 warrants sealing. Plaintiff seeks
12
     to entirely seal Vigil's expert report. Unnecessarily sealing expert reports in their entirety
13
     is excessive and is hereby denied.
14
           Therefore, the Court GRANTS Plaintiffs Motion to Seal in part and ORDERS
15
     portions of the Opposition and Exhibits 1, 2 and 6 filed under seal. The Court DENIES
16
     Plaintiffs Motion to Seal Exhibit 7.
17
                  4.     Motion to File Under Seal, 12/3/ 18 - (Doc. No. 234.)
18
                        Exhibits 23, 24 and 25 in Support of its Reply in Support of Motion
19
                        for Summary Judgment (Doc. No. 235.)
20
21         Plaintiff seeks to file under seal certain portions of its Reply in Support of Motion
22   for Summary Judgment and Exhibits 23, 24 and 25. The Co u11 finds that Plaintiff has
23   natTowly tailored its request to only those portions of the Reply containing direct quotations
24   from the confidential deposition transcripts of Richard Alleshouse ("Alleshouse") and
25   Yong Yeh (" Yeh") which the Court concurs would place the Plaintiff at a competitive
26   disadvantage if disclosed.
27         Therefore, the Court GRANTS Plaintiffs Motion to Seal and ORDERS portions of
28   the Reply and Exhibits 23, 24, and 25 filed under seal.

                                                   6
                                                                               3: 17-cv-O I I I 8-BEN- BLM
                  5.     Motion to File Under Seal, 12/3/ 18 - (Doc. No. 237.)
 2                       Exltibit 1 in Support of its Reply i11 Support of IN LIMINE Motion
                         No. 2 to Exclude Argument, Testimony, and Evi<lence regt1rding
 3
                         Prior Lawsuits involving the '589 Patent (Doc. No. 238.)
 4

 5         Plaintiff seeks to file under seal certain portions of its Reply in Support of Motion
 6   In Limine No. 2 to Exclude Argument, Testimony, and Evidence Regarding Prior Lawsuits
 7   Involving the '589 Patent and Exhibit l to the Declaration of Roger L Scott. The Court
 8   finds that Plaintiff has narrowly tailored its request to seal to the Reply to direct quotations
 9   from the confidential deposition transcripts of Alleshouse.
l0         Therefore, the Court GRANTS Plaintiff's Motion to Seal and ORDERS portions of
11   its Reply and Exhibit 1 filed under seal.
12                6.     Motion to File Under Seal, 12/3/18 - (Doc. No. 240.)
13                       Opposition Exhibits 1 and 2 in Support of its Reply in Support of
                         Motion JN LIM/NE No. 4 to Exclude Any Argument, Testimony, or
14
                         Evidence regarding the Arbitration Between Plaintiff {Ind Wave
15                       Loch, LLC. (Doc. No. 241.)
16
l7         Plaintiff seeks to file under seal certain portions of its Reply in Supp011 of Motion
18   Jn Limine No. 4 to Exclude Argument, Testimony, and Evidence Regarding the Arbitration
19   Between Plaintiff and Wave Loch, LLC and Exhibits l and 2. The Court finds that Plaintiff
20   has narrowly tailored its request to only those portions of its Reply that contain information
21   that, if disclosed, would place it at a competitive disadvantage.
22         The Court declines to seal the entire expert reports of James T. Carmichael and
23   Lewis contained in Exhibits I and 2. Entirely sealing expert reports is excessive and is
24   hereby denied.
25         Therefore, the Court GRANTS Plaintiffs Motion to Seal in part and ORDERS
26   portions of the Reply fil ed under seal. Plaintiffs request to Seal Exhibits 1 and 2 is
27   DENIED.
28   ///

                                                    7
                                                                                3: 17-cv-0111 8-BEN- BLM
 1                7.     Motion to File Under Seal, 12/3/18 - (Doc. No. 243.)
 2                       Portions of ibi Reply in Support ofits DAUBERT Motion to Exclude
                         the Report and Testimony of James T. Carmichael (Doc. No. 244.)
 3
 4         Plaintiff seeks to file under seal certain portions of its Reply in Support of Daubert
 5   Motion to Exclude the Report and Testimony of James T. Carmichael. The Court finds
 6   that Plaintiff has narrowly tailored its request to only those portions of the Reply containing
 7 sensitive information regarding PSD's finances, customers and/or products, which
 8   disclosure of this information would place it at a competitive disadvantage.
 9         Therefore, the Court GRANTS Plaintiffs Motion to Seal and ORDERS the
10   portions of the Reply filed under seal.
II                8.     Motion to File Under Seal, 12/3118 - (Doc. No. 249.)
12                       Exhibits 2 and 3 in Support of its Errata to Evidence Submitted in
                         Support of Motion/or Summary Judgment (Doc. No. 250.)
13
14         Plaintiff seeks to file under seal Exhibits 2 and 3 in support of its Errata to Evidence
15   Submitted in Support of Plaintiffs Motion for Summary Judgment. The Court finds that
16   Plaintiff has narrowly tailored its request to seal to only those portions of Exhibit 2 that
17   contain information that, if disclosed, would place it at a competitive disadvantage.
18         The Cou11 is not persuaded Exhibit 3 warrants sealing.         Exhibit 3 seeks to seal
19   excerpts of James T. Carmichael's October 11, 2018 deposition transcript. The Court fails
20   to find how any of the information contained in Exhibit 3 relates to PSD's Customers,
21   Products or Finances.
22         Therefore, the Court GRANTS Plaintiff s Motion to Seal in pa1t and ORDERS
23   Exhibit 2 filed under seal. The Court DENIES Plaintiffs Motion to Seal Exhibit 3.
24         B.     Defendants' Motions to Seal
25         Defendants PSD and Flow Services have filed nine Motions to Seal. The Motions
26   are unopposed, and Defendants assert all documents sought to be sealed in each Motion
27   have been designated as "CONFIDENTIAL" or "CONFIDENTIAL- FOR COUNSEL
28

                                                    8
                                                                               3: 17-cv-0111 8-BEN-BLM
     ONLY" pursuant to the Protective Order in the Related FSI , Action . The Comt addresses
 2   each motion in turn.
 3                1.    Motion to File Under Seal. 1111/18 - (Doc. No. 189.)
 4                      Exhibits A, B, C, D, E, F, G, H, J, K, M, 0, S, T, U, V, W, X and Y
                        to Declaration of Christopher M. Franich in Support of their
 5
                        Motion for Summary Judgment (Doc. No. 190.)
 6

 7         Defendants seek to file under seal Exhibits A , B , C, D, E, F, G, H, J, K, M , 0, S, T,
 8   U, Y, W, X and Y to the Declaration of Christopher M. Franich in support of their Motion
 9   for Summary Judgment.       The Court finds that Defendants have narrowly tailored the
10   request to seal to only those portions of the Declaration and Exhibits A, C, D, E, F, G, H,
11   J, K , M, 0, S, T, U, V, W~ X, and Y. The Court finds that PSD would be competitively
12   and economically disadvantaged if this information was publicly disclosed.
13         Defendants have not persuaded the Court Exhibit B warrants sealing.                   The
14   Defendants seek to entirely seal Exhibit B containing the expert report of James T.
15   Carmichael which is excessive and is hereby denied.
16         Therefore, the Court GRANTS in part Defendants' Motion to Seal. The Court
17   ORDERS portions of the Declaration in Support of its Motion for Summary Judgment and
18   Exhibits A, C, D, E, f , G, H, J, K, M, 0, S, T, U, V, W, X, and Y filed under seal. The
19   Court DENIES Defendants ' request to seal Exhibit B.
20                2.    Motion to File Under Seal, 11 /2/ 18 - (Doc. No. 203.)
21                      Exhibits A, B, C, D, E, I and Jin Support of Defendants'
                        DAUBERT and JN LIM/NE Motion to Exclude Expert Evidence
22
                        and Testimony (Doc. No. 208.)
23
24         Defendants seek to file under seal Exhibits A , B, C, D, E, I a nd J. The Court finds
25   the Defendants have natTowly tailored their request to exhibits A, C, E, I and J, which, if
26   disclosed, would place them at a competitive disadvantage.
27
28

                                                   9
                                                                               3: 17-cv-0 1118-BEN-BLM
           The Court is not persuaded Exhibits B and D warrant sealing. Exhibits B and D
 2 contain the expert reports of Robert L. Vigil, Ph.D. , and Glen Stevick, Ph.D. Entirely
 3   sealing expert reports is excessive and is hereby denied.
 4         Therefore, the Court GRANTS in part Defendants Motion to Seal and ORDERS
 5   Exhibits A, C, E, I and J filed under seal. The Court DENIES Defendants Motion to Seal
 6   as to Exhibits B and D.
 7                3.    Motion to File Under Seal, 11 /2/ 18 - (Doc. No. 206.)
 8                      Exhibits A, B, C, D, E, 1 and Jin Support of Defendants'
                        DAUBERT and IN LIM/NE Motion to Exclude Expert Evidence
 9
                        and Testimony (Doc. No. 207.)
10
11         Defendants seek to file under seal Exhibits A, B, D, G, I and J. The Court finds the
12   Defendants have nan-owly tailored their request to only those exhibits A, C, E, I and J,
13   which, if disclosed, would place them at a competitive disadvantage.
14         The Court is not persuaded Exhibits B and D warrant sealing. Exhibits B and D
15   contain the expert reports of Robert L. Vigil, Ph.D. and Glen Stevick, Ph.D. Entirely
16   sealing expert reports is excessive and is hereby denied.
17         Therefore, the Court GRANTS in part Defendants Motion to Seal and ORDERS
18   Exhibits A, C, E, I and J filed under seal. The Court DENIES Defendants Motion to Seal
19   as to Exhibits B and D.
20                4.    Motion to File Under Seal, l 1126/ 18 - (Doc. No. 218.)
21                      Exhibits A, B, D, G, I and Jin Support of Defendants' Opposition
                        to Plaintiff's Motion IN LIM/NE No. 2 to Exclude any Argument,
22
                        Testimony, or Evidence (Doc. No. 219.)
23
24         Defendants seek to file under seal portions of its Opposition to Plaintiffs Motion In
25   Limine No. 2 and Exhibits A, B, D, G, I and J. The Court find s that the Defendants have
26   narrowly tailored their request to only those portions of the Opposition and Exhibits B, D,
27   G, I and J containing business, financial and technical information that, if disclosed, would
28   place them at a competitive disadvantage.
                                                  10
                                                                              3: 17-cv-OI I I 8-8EN-BLM
           The Court is not persuaded Exhibit A warrants sealing. Exhibit A contains the expert
 2 report of Robert L. Vigil, Ph.D. Entirely sealing expert reports is excessive and is hereby
 3   denied.
 4         Therefore, the Court GRANTS in part Defendants' Motion to Seal. The Cou11
 5   ORDERS portions of the Opposition and Exhibits 8, D, G, I and J be filed under seal. The
 6   Court DENIES Defendants Motion to Seal as to Exhibit A.
 7                5.     Motion to File Under Seal, 11 126118 - (Doc. No. 22 I.)
 8                       Exhibits A, B, C, E, F, G and I in Support of Defendants'
                         Opposition to Plaintiff's Motion JN LIMINE No. 4 to Exclude any
 9
                         Argument, Testimony, or Evide11ce regarding the Arbitration
10                       between Plaintiff and Wave Loch, LLC (Doc. No. 222.)
1I
12         Defendants seek to file under seal portions of their Opposition to Plaintiff's Motion
13   In Limine No. 4 and Exhibits A, B, C, E, F, G and I in support of their Opposition. The
14   Court finds that the Defendants have naiTowiy tailored the request to only those portions
15   of their Opposition and Exhibits A, B, C, F, G and I that contain business, financial and
16   technical information that, if disclosed, would place them at a competitive disadvantage.
17         The Court is not persuaded that the information contained in Exhibit E warrants
18   sealing. Exhibit E seeks to seal entirely the expert report of Robert L. Vigil, Ph.D. This
19   Court has repeatedly denied sealing entirely expert reports as excessive and does the same
20   here as to Exhibit E.
21         Therefore, the Court GRANTS in part Defendant's Motion to Seal. The Court
22   ORDERS portions the Opposition and Exhibits A, B , C , F , G and I be filed under seal.
23   The Court DENIES Defendants Motion to Seal as to Exhibit E.
24   Ill
25   Ill
26   Ill
27   Ill
28   Ill
                                                  11
                                                                            3: 17-cv-O111 8- BEN-BLM
                  6.     Motion to File Under Seal, 11 /26/ 18 - (Doc. No. 224.)
 2                       Exhibits A and Bin Support of Defendant's Opposition to Plaintiff's
                         Motion IN LIM/NE No. 3 to Exclude a11y Argument, Testimony, or
 3
                         Evidence regarding U.S. Patent No. 8,088,016 (Doc. No . 225.)
 4

 5         Defendants seek to file under seal certain portions of its Opposition to Plaintiffs
 6   Motion In Limine No. 3 and Exhibits A and B.           The Court finds that Defendant has
 7   narrowly tailored its request to only those portions of its Opposition that contains
 8   information that, if disclosed, would place the designating party at a competitive
 9   di sadvantage. Upon review, the Court concurs that disclosure of this information would
l0   place them at a competitive disadvantage. However, the Court declines to seal the entire
11   expert reports of Vigil and Stevick contained in Exhibits A and B.
12         Therefore, the Court GRANTS Defendants' Motion to Seal in part and ORDERS
13   portions of its Opposition filed under seal. Defendant's request to Seal Exhibits A and B
14   is DENIED.
15                7.     Motion to File U nder Seal, 11126/18 - (Doc. No. 226.)
16                       Defendants' Opposition to Plaintiff's Motion for Summary
                         Judgment; Exhibit A to the Declaration of Edward M. Pribonic; and
17
                         Exhibits A, B, D, E, F, H, I, J, L and M to the Declaration of
I8                       Charanjit Brahma (Doc. No . 227 .)
19
20         Defendants seek to tile under seal its Opposition to Plaintiff s Motion for Summary
21   Judgment, Exhibit A to the D eclaration of Edward M. Pribonic; and Exhibits A, 8, D, E,
22   F, H, I, J, L and M . The Court find s that the Defendants have narrowly tailored their request
23   to o nly those pmtions of the Opposition, Exhibit A to the Declaration of Edward M.
24   Pribonic and Exhibits B, D, E, F, H, I, J, L and M to the Decl aration of Charanjit Brahma
25   that contain business, financial and technical information that, if di sclosed, would place
26   them at a competitive disadvantage if disclosed. However, the Court declines to seal the
27   entire expett report of Glen Stevick Ph.D. contained in Exhibit A.
28
                                                   12
                                                                               3: 17-cv-O I I 18·BEN-13LM
 1         Therefore, the Court GRANTS in part Defendants' Motion to Seal. The Court
 2   ORDERS portions ofDefendants Opposition and Exhibits A to the Declaration of Edward
 3   M. Pribonic and Exhibits B, D, E, F, H, I, J, L, and M filed under seal. Defendants request
 4   to seal Exhibit A is DENIED. Additionally, the Court advises the Defendant that future
 5 requests to seal outside of those motions covered by this Order shall be summarily
 6   DENIED unless they include a brief description of each exhibit sought to be sealed.
 7                8.    Motion to File Under Seal, 1213118 - (Doc. No. 245.)
 8                      Exhibits C, D, E, and F Under Seal in Support of Defendants' Rep(y
                        Memorandum of Points and Authorities in Support of Defendants'
 9
                        DAUBERT and JN LIM/NE Motion to Exclude Expert Testimony
10                      and Evidence (Doc. No. 246.)
11
12         Defendants seek to file under seal portions of their Reply Memora ndum of Points
13   and Authorities in Support of Defendants' Daubert Motion and Motion In Limine and
14   Exhibits C, D, E and F. The Court finds that the Defendants have narrowly tailored their
15   request to only those portions of their Reply and Exhibits D, E and F that contain business,
16   financial and technical information that, if disclosed, would place them at a competitive
17   disadvantage.
18         The Court is not persuaded that the information contained in Exhibit C warrants
19   sealing. Exhibit C seeks to seal entirely the Supplemental expert report of Glen Stevick
20   Ph.D. This Court has repeatedly denied sealing entirely expert reports as excessive and
2I   does the same here as to Exhibit C.
22         Therefore, the Court GRANTS in part Defendants' Motion to Seal. The Court
23   ORDERS portions the Reply and Exhibits D, E and F be filed under seal. The Court
24   DENIES Defendants Motion to Seal as to Exhibit C.
25   Ill
26   Ill
27   I/I
28   Ill

                                                  13
                                                                             3: 17-cv-O I 118-£3EN-1:3LM
                    9.     Motion to File Under Seal. 3/26/18 - (Doc. No. 253.)
 2                         Defendants' Memorandum of Contentions of Fact and Law and
                           Defendants' Trial Ew\:hibit List (Doc. No. 255.)
 3

 4            Defendants seek to file under seal, pursuant to § 2(f) of the Southern District of
 5   California Electronic Case Filing Administrative Policies and Procedures and the parties
 6   stipulated Protective Order, an Order filing under seal their Memorandum of Contentions
 7   of Fact and Law and Trial Exhibit List.
 8            Therefore, the Court GRANTS Defendants' Motion to Seal. The Court ORDERS
 9   the Memorandum of Contentions of Fact and Law and Trial Exhibit List be filed unde1
10   seal.
1I   III.     Conclusion
12            ln sum, the Court finds that most of the parties ' various Motions to Seal are narrowly
13   tailored such that they do not impede upon the public's ability to understand the nature of
14   the proceedings and the factual basis for the pa11ies' claims. As such and considering the
15   compelling reasons justifying sealing, the Court GRANTS the Motions to Seal as
16   described above and as identified by the following table in its entirety. Furthe1more, any
17   and all documents the Couit declined to seal shaJl be filed in the public record accordingly
18    Doc. No.       Movant                         Document(s) to be Sealed
19          189     PSD/Flow 1 Documents lodged at Docket Number 190 as Defendant's
                     Services : Motion to Seal Exhibits A, C, E, I and J.
20
            198     Whitewater NI A
21
            201     Whitewater Documents lodged at Docket Number 202 as Plaintiffs'
22                             Motion to Seal Exhibits l and 15 in Support of its Motion for
23                             Summary Judgment.
            203     PSD/Flow Documents lodged at Docket Number 208 as Defendants'
24                   Services  Motion to File Exhibits A , C, E, I and J in Support of
25                             Defendants' DAUBERT and IN LIMINE Motion to Exclude
                               Expert Evidence and Testimony.
26          206     PSD/Flow Documents lodged at Docket Number 207 as Defendants'
27                   Services  Motion to File Exhibits A , C, E, I and J in Support of
                               Defendants' DAUBERT and IN LIM/NE Motion to Exclude
28                             Expert Evidence and Testimony.
                                                     14
                                                                                 3: 17-cv-0 111 8-BEN-BLM
 1   213   Whitewater Documents lodged at Docket Number 208 as Plaintiffs'
                        Motion to Seal Exhibits 1, 2 and 6 and Portions of its
 2
                        Opposition to Defendants' DAUBERTMotion IN LIM/NE to
 3                    -
                        Exclude Ex2ert Testimony and Evidence.                      -·-

     218   PSD/Flow Documents lodged at Docker Number 219 as Defendants'
 4
            Services    Motion to File Exhibits B, D, G, I and J in Support of
 5                      Defendants' DAUBERT and IN LIMINE Motion to Exclude
 6                      Expert Evidence and Testimony.
     221   PSD/Flow Documents lodged at Docket Number 222 as Defendants '
 7          Services    Motion to File Exhibits A, B , C , F, G and I in Support of
 8                      Defendants ' Opposition to Plaintiffs Motion IN LIMINE No.
                        4 to Exclude any Argument, Testimony, or Evidence
 9                      regarding the Arbitration between Plaintiff and Wave Loch,
                        LLC.
10
     224   PSD/Flow NIA
11          Services
12   226   PSD/Flow Documents lodged at Docket Number 227 as Defendants'
            Services    Opposition to Plaintiffs Motion for Summary Judgment;
13                      Exhibit A to the Declaration of Edward M. Pribonic and
14                      Exhibits B, D, E, F, H, I, J, L, and M to the Declaration of
                        Charanj it Brahma.
15   234   Whitewater Documents lodged at Docket Number 200 as Plaintiffs'
16                      Motion to Seal Exhibits 23, 24 and 25 in Support of its Reply
                        in Support of Motion for Summary Judgment.
17   237   Whitewater Documents lodged at Docket Number 238 as Plaintiffs'
18                      Motion to Seal Exhibit l in Support of its Reply in Suppo11 of
                        Motion IN LIMINE NO. 2 to Exclude Argument, Testimony,
19                      and Evidence regarding prior lawsuits involving the '589
20                      Patent.
     240   Whitewater NIA
21
     243   Whitewater Documents lodged at Docket Number 244 as Plaintiffs'
22                    Motion to Seal Portions of its Reply in Support of its
23                    DAUBERT Motion to Exclude the Repm1 and Testimony of
                      James T. Carmichael.
24   245   PSD/Flow Documents lodged at Docket Number 246 as Defendants'
25          Services  Motion to File Exhibits D, E, and F in Support of Defendants'
                      Reply Memorandum of Points and Authorities in Support of
26                    Defendants' DAUBERT and IN LIMINE Motion to Exclude
27                    Expert Testimony and Evidence.

28
                                           15
                                                                     3 17-cv-O 1118-R EN-BUv
    249   Whitewater Documents lodged at Docket Number 250 as Plaintiffs'
                     Motion to Seal Exhibits 2 in Support of its Errata to Evidence
2
                     submitted in Su ort of Motion for Summa 'Jud ment.
3   253   PSD/Flow Documents lodged at Docket Number 255 as Defendants'
4          Services  Memorandum of Contentions of Fact and Law and
                     Defendants' Trial Exhibit List.




                                         16
                                                                   3: 17-cv-0111 8-BEN- BLM
